         Case:
      Case     21-15713, 06/09/2021,Document
           2:20-cv-01014-APG-EJY    ID: 12139578,
                                             118 DktEntry: 10, Page
                                                  Filed 06/09/21    1 of11of 1
                                                                  Page




                       UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                           JUN 9 2021
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
TRENT HENRICKSON,                                  No.    21-15713

                   Plaintiff-Appellee,             D.C. No.
                                                   2:20-cv-01014-APG-EJY
 v.                                                District of Nevada,
                                                   Las Vegas
CHARLES DANIELS; et al.,
                                                   ORDER
                   Defendants-Appellants,

and

STATE OF NEVADA; NEVADA
DEPARTMENT OF CORRECTIONS,

                   Defendants.

         Appellants’ motion for voluntary dismissal of this appeal (Docket Entry

No. 9) is granted. This appeal is dismissed. See Fed. R. App. P. 42(b).

         All pending motions are denied as moot.

         This order served on the district court shall act as and for the mandate of this

court.

                                                    FOR THE COURT:
                                                    MOLLY C. DWYER
                                                    CLERK OF COURT


                                                    By: Allison Taylor
                                                    Deputy Clerk
                                                    Ninth Circuit Rule 27-7

AT/MOATT
